Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2 and 4 objected to because of the following informalities:  Claims 2 and 4 contain the element “the information of the location of the user” when referring to the element “information that is related to the location of the user” as introduced in claim 2.  Examiner has interpreted according to assumed applicant intent however appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-10, 13-14 and 16-20 and are rejected under 35 U.S.C. 102(a)(1) as anticipated by US 2018/315134 Al (AMITAY DANIEL [US] ET AL).
Consider Claim 1
Amitay discloses A method (See Amitay [0041] Fig. 4, Method 400) comprising:
generating, by one or more computing devices (See Amita [0013] Fig. 1 Client Devices 102) that each include a processor and memory (See Amitay Fig. 7 [0090]-[0091] processor 708-712 memory 706-716), avatar data of a user of a client application (See Amitay Fig. 1[0013] application 104), the avatar data including an avatar of the user (See Amitay Fig. 4, [0045] The system further retrieves avatar information for the user (420) and generates (425), based on the avatar information for the user and/or the current activity, a media content item containing an avatar of the user);
determining, by at least one computing device of the one or more computing devices, that selection of an avatar-based location sharing user interface element has occurred (See Amitay Fig. 4 405 [0041] receiving authorization from a user (405) to use location information from the user's computing device; Figs. 5A-5D showing avatar-based location sharing user interface);
determining, by at least one computing device of the one or more computing devices, a location of the user of the client application (See Amita Fig. 4 [0041] [0043] receiving location information from the user's computing device (410));
generating, by at least one computing device of the one or more computing devices and based on selection of the avatar-based location sharing user interface element (See Amitay Fig. 4 405 [0041] receiving authorization from a user (405) [0051]-[0053]), an augmented reality content item that is executable to display the avatar of the user within user content (See Amitay Fig. 4 [0041] generating a media content item (425) based on the location information and the retrieved avatar information, and displaying the media content item (430); Figs. 5A-5D [0047]-[0050] the system may present the avatars of different users in conjunction with a media content item such as an image of a map);
and causing, by at least one computing device of the one or more computing devices and based on selection of the avatar-based location sharing user interface element (See Amitay Fig. 4 405 [0041] receiving authorization from a user (405) [0051]-[0053]), the location of the user to be accessible to one or more additional users of the client application (See Amitay Fig. 4 [0041] Figs. 5A-5D [0047]-[0050] the system may present the avatars of different users in conjunction with a media content item such as an image of a map… The user may share the media content item (e.g., via social media, text, or other electronic communication) with the respective users corresponding with avatars 515 and 520).
Consider Claim 2
Amitay discloses determining, by at least one computing device of the one or more computing devices, information that is related to the location of the user (See Amita Fig. 4 [0041] [0043] receiving location information from the user's computing device (410); Figs. 5A-5B [0046] For example, if the system determines the user (carrying his/her computing device) is moving along a sidewalk at a rate of three miles per hour, the system may determine (based on the user's speed and the limits of the sidewalk to accommodate vehicles) that the user is walking, and generate (425) a corresponding avatar showing the user walking. If, on the other hand, the user is moving at six miles per hour along the sidewalk, the system may determine the user is running and generate an avatar of the user running. The system may likewise identify other activities for the user, such as biking, driving, flying, traveling on a train, and traveling on a boat);
and wherein the augmented reality content item is executable to display the information of the location of the user (See Amitay Fig. 4 [0041] generating a media content item (425) based on the location information and the retrieved avatar information, and displaying the media content item (430 Figs 5A-5D [0049]-[0050] geographic locations, icons, particular venues, etc).
Consider Claim 3
Amitay discloses the augmented reality content item is executable to display the avatar of the user and the information of the location of the user within the user content (See Amitay Fig. 4 [0041] generating a media content item (425) based on the location information and the retrieved avatar information, and displaying the media content item (430); Figs. 5A-5D [0047]-[0050] the system may present the avatars of different users in conjunction with a media content item such as an image of a map).  
Consider Claim 4
Amitay discloses 	Attorney Docket No. 4218.A50US164 Client Ref. No. P01583-US1executing, by at least one computing device of the one or more computing devices, the augmented reality content item to generate modified user content by applying one or more visual effects to the user content, wherein the one or more visual effects include displaying the avatar of the user and the information of the location of the user as an overlay of the user content(See Amitay [0041] generating a media content item (425) based on the location information and the retrieved avatar information, and displaying the media content item (430); Figs. 5A-5B [0046] For example, if the system determines the user (carrying his/her computing device) is moving along a sidewalk at a rate of three miles per hour, the system may determine (based on the user's speed and the limits of the sidewalk to accommodate vehicles) that the user is walking, and generate (425) a corresponding avatar showing the user walking. If, on the other hand, the user is moving at six miles per hour along the sidewalk, the system may determine the user is running and generate an avatar of the user running. The system may likewise identify other activities for the user, such as biking, driving, flying, traveling on a train, and traveling on a boat; [0029] the media overlay includes an identification of a location overlay (e.g., Venice beach), a name of a live event, or a name of a merchant overlay (e.g., Beach Coffee House). In another example, the annotation system 206 uses the geolocation of the client device 102 to identify a media overlay that includes the name of a merchant at the geolocation of the client device 102.).  

Consider Claim 5
Amitay discloses causing the location of the user to be accessible to the one or more additional users of the client application includes:
	generating, by at least one computing device of the one or more computing devices, a message that includes the modified user content;  and sending, by at least one computing device of the one or more computing devices, the message to an additional client device of an additional user of the one or more additional users of the client application (See Amitay Figs. 5A-5D [0047]-[0050] the system may present the avatars of different users in conjunction with a media content item such as an image of a map… The user may share the media content item (e.g., via social media, text, or other electronic communication) with the respective users corresponding with avatars 515 and 520); [0034] messaging to users; [0035] location based data filters for messaging.).  

Consider Claim 6
Amitay discloses causing the location of the user to be accessible to the one or more additional users of the client application includes:
	generating, by at least one computing device of the one or more computing devices, user interface data corresponding to a user interface that includes a map indicating a plurality of locations and indicating the location of the user; and sending, by at least one computing device of the one or more computing devices, the user interface data to an additional client device of an additional user of the one or more additional users of the client application (See Amitay Figs. 5A-5D [0047]-[0050] the system may present the avatars of different users in conjunction with a media content item such as an image of a map… The user may share the media content item (e.g., via social media, text, or other electronic communication) with the respective users corresponding with avatars 515 and 520); [0034] messaging to users; [0035] location based data filters for messaging; [0042] map; [0054]-[0058] maps [0066] map)  .  


Consider Claim 8
Amitay discloses wherein the location of the user is indicated on the map by the avatar of the user  (See Amitay Fig. 4 [0041] generating a media content item (425) based on the location information and the retrieved avatar information, and displaying the media content item (430); Figs. 5A-5D [0047]-[0050] the system may present the avatars of different users in conjunction with a media content item such as an image of a map).  
Consider Claim 9
Amitay discloses wherein the avatar of the user is one of a plurality of avatars of the user (See Amitay Figs 5A-5D, [0061]; [0029] [0046]);
and the method further comprises:
identifying, by at least one computing device of the one or more computing devices, the avatar of the user from among the plurality of avatars based on the location of the user (See Amitay Figs 5A-5D, [0061] In some embodiments, location-based or venue-based icons on the map GUI may be associated with media content based on the amount of activity associated with the venue or location (e.g., the number of uploaded media content captured at that location). Instead of round icons as depicted in FIG. 5C, other shapes may be used to represent high-activity venues or locations, such as rectangular thumbnails or icons. Among other things, this helps users identify locations/venues on the map that experience high activity in generating media content. Similarly, a user's avatar (e.g., avatar 525 in FIG. 5C) may be selected to display media content associated with the user; [0029] the media overlay includes an identification of a location overlay (e.g., Venice beach), a name of a live event, or a name of a merchant overlay (e.g., Beach Coffee House). In another example, the annotation system 206 uses the geolocation of the client device 102 to identify a media overlay that includes the name of a merchant at the geolocation of the client device 102.; [0046]).  

Consider Claim 10
Amitay discloses all limitations of claim 10 as referenced in the rejection of claim 1 incorporated herein.  Additionally regarding Claim 10, Amitay discloses user content captured by a camera of a client device of the user (See Amitay [0030] [0072] media content item may include content that is captured using an image capture device or component (such as a digital camera) coupled to, or in communication with, a system performing the functionality of method 400. In the exemplary system 700 depicted in FIG. 7 may include a digital camera as one of input components 728).

Consider Claim 13
Amitay discloses 	providing, to an additional client device of an entity related to the location, a template user interface that includes one or more user interface elements that are selectable to capture location information corresponding to the location and to capture input indicating Attorney Docket No. 4218.A50US167 Client Ref. No. P01583-US1that the location information is to be displayed in response to selection of the avatar-based location sharing user interface element (See Amitay Figs. 5A-5D [0035] Other types of filters include geolocation filters (also known as Geofilters) which may be presented to a sending user based on geographic location. For example, geolocation filters specific to a neighborhood or special location may be presented within a user interface by the messaging client application 104, based on geolocation information determined by a GPS unit of the client device 102. Another type of filter is a data filter, which may be selectively presented to a sending user by the messaging client application 104, based on other inputs or information gathered by the client device 102 during the message creation process).  

Consider Claim 14
Amitay discloses 	receiving permission from the user of the client application to share the location of the user with one or more additional users of the client application (See Amitay Fig. 4, [0042] . In method 400, the system receives authorization (405) from a user to utilize location information from the user's computing device and/or to display the user's avatar or location in media content items [0057] permissions).

Consider Claim 16
Amitay discloses capturing, by one or more computing devices that each include a processor and memory, user content using one or more input devices (See Amitay [0012] generating customized media content items based on location sensor information from users' computing devices. The media content can be generated for a variety of topics and shared with other users. For example, media content (e.g., images or video) can be generated and displayed on a user's computing device [0030] [0072] media content item may include content that is captured using an image capture device or component (such as a digital camera) coupled to, or in communication with, a system performing the functionality of method 400) of a client device (See Amita [0013] Fig. 1 Client Devices 102) of a user of a client application (See Amitay Fig. 1 [0013] application 104);
Attorney Docket No. 4218.A50US168 Client Ref. No. P01583-US1generating, by at least one computing device of the one or more computing devices, a user interface that includes an avatar-based location sharing user interface element 
(See Amitay [0042] authorization 405 may be received a popups displayed on the user's computing device; [0012] [0047]-[0050] where implied that user interface includes content sharing user interface element as user may share content with others) and the user content (See Amitay [0012] generating customized media content items based on location sensor information from users' computing devices. The media content can be generated for a variety of topics and shared with other users. For example, media content (e.g., images or video) can be generated and displayed on a user's computing device; Figs. 5A-5D);
determining, by at least one computing device of the one or more computing devices, a selection of the avatar-based location sharing user interface element (See Amitay Fig. 4 405 [0041] receiving authorization from a user (405) to use location information from the user's computing device; Figs. 5A-5D showing avatar-based location sharing user interface);
receiving, by at least one computing device of the one or more computing devices and based on the selection of the avatar-based location sharing user interface element (See Amitay Fig. 4 405 [0041] receiving authorization from a user (405) [0051]-[0053]),, an augmented reality content item that is executable to display an avatar of the user (See Amitay Fig. 4 [0041] generating a media content item (425) based on the location information and the retrieved avatar information, and displaying the media content item (430); Figs. 5A-5D [0047]-[0050] the system may present the avatars of different users in conjunction with a media content item such as an image of a map) and location information corresponding to a location of the user (See Amita Fig. 4 [0041] [0043] receiving location information from the user's computing device (410));
executing, by at least one computing device of the one or more computing devices, the augmented reality content item to generate modified user content by applying one or more visual effects to the user content (See Amitay Fig. 4 [0041] generating a media content item (425) based on the location information and the retrieved avatar information, and displaying the media content item (430); Figs. 5A-5D [0047]-[0050] the system may present the avatars of different users in conjunction with a media content item such as an image of a map; [0061] ), the one or more visual effects including displaying the avatar of the user and the location information as an overlay of the user content  (See Amitay Fig. 4 [0041] Figs. 5A-5D [0047]-[0050] the system may present the avatars of different users in conjunction with a media content item such as an image of a map… The user may share the media content item (e.g., via social media, text, or other electronic communication) with the respective users corresponding with avatars 515 and 520; [0061] In some embodiments, location-based or venue-based icons on the map GUI may be associated with media content based on the amount of activity associated with the venue or location (e.g., the number of uploaded media content captured at that location). Instead of round icons as depicted in FIG. 5C, other shapes may be used to represent high-activity venues or locations, such as rectangular thumbnails or icons. Among other things, this helps users identify locations/venues on the map that experience high activity in generating media content. Similarly, a user's avatar (e.g., avatar 525 in FIG. 5C) may be selected to display media content associated with the user; [0029] the media overlay includes an identification of a location overlay (e.g., Venice beach), a name of a live event, or a name of a merchant overlay (e.g., Beach Coffee House). In another example, the annotation system 206 uses the geolocation of the client device 102 to identify a media overlay that includes the name of a merchant at the geolocation of the client device 102);
and sending, by at least one computing device of the one or more computing devices and to a server system (See Amitay Fig. 1 messaging server 108 facilitates client interfaces and messaging [0016]-[0018]), the modified user content and an indication to make the location of the user accessible to one or more additional users of the client application (See Amitay Figs. 5A-5D [0047]-[0050] the system may present the avatars of different users in conjunction with a media content item such as an image of a map… The user may share the media content item (e.g., via social media, text, or other electronic communication) with the respective users corresponding with avatars 515 and 520); [0034] messaging to users; [0035] location-based data filters for messaging; [0054] permissions and granularity options; [0057] permission).  
Consider Claim 17
Amitay discloses generating, by at least one computing device of the one or more computing devices, a message that includes the modified user content See Amitay Figs. 5A-5D [0047]-[0050] the system may present the avatars of different users in conjunction with a media content item such as an image of a map… The user may share the media content item (e.g., via social media, text, or other electronic communication) with the respective users corresponding with avatars 515 and 520); [0034] messaging to users; [0035] location based data filters for messaging);
and sending, by at least one computing device of the one or more computing devices, the message and data indicating one or more recipients of the message to the server system (See Amitay Fig. 1 messaging server 108 facilitates client interfaces and messaging [0016]-[0018]).  

Consider Claim 18
Amitay discloses the avatar-based location sharing user interface element is one of a plurality of user interface elements included in the user interface (See Amitay [0052] In some embodiments, the location sharing for a user can be turned off or on by the user from within the map GUI (e.g., via a setting accessed by a menu presented in conjunction with the map GUI; where accompany sections list other plurality elements of map GUI ie. [0059] a menu presented in conjunction with the map GUI to initiate a chat session; [0034]-[0035] filters, annotations and location filters selectable and presented in user interface)).;
each user interface element is individually selectable to execute at least one augmented reality content item with respect to the user content; 	and each augmented reality content item is executable to apply one or more visual effects to the user content (See Amitay where] filters, annotations and location filters selectable and presented in user interface [0034]-[0035] …Filters may be of varies types, including a user-selected filters from a gallery of filters presented to a sending user by the messaging client application 104 when the sending user is composing a message…)

Consider Claim 19
Amitay discloses displaying, by at least one computing device of the one or more computing devices, a map user interface on a display device, the map user interface corresponding to a geographic region and indicating a location of an additional user of the client application within the geographic region using an avatar of the additional user, and wherein the additional user is a contact of the user within the client application (See Amitay Fig. 4 [0041] generating a media content item (425) based on the location information and the retrieved avatar information, and displaying the media content item (430); Figs. 5A-5D [0047]-[0050] the system may present the avatars of different users in conjunction with a media content item such as an image of a map [0042] map; [0054]-[0058] maps [0066] map).  
Consider Claim 20
Amitay discloses generating, by at least one computing device of the one or more computing devices, an additional user interface that includes the modified user content and one or more additional user interface elements that correspond to one or more creative tools (See Amitay where filters, annotations and location filters selectable and presented in user interface [0034]-[0035] …Filters may be of varies types, including a user-selected filters from a gallery of filters presented to a sending user by the messaging client application 104 when the sending user is composing a message…);
receiving, by at least one computing device of the one or more computing devices, input to apply a creative tool of the one or more creative tools to the modified user content (See Amitay where user-selected filter thus receiving input [0034]-[0035] …Filters may be of varies types, including a user-selected filters from a gallery of filters presented to a sending user by the messaging client application 104 when the sending user is composing a message…);
generating, by at least one computing device of the one or more computing devices, additional modified user content by applying one or more additional visual effects of the creative tool to the modified user content based on the input (See Amitay disclosing application of effects like filters, annotations and location filters and special effect lenses [0034]-[0035]);
generating, by at least one computing device of the one or more computing devices, a message that includes the additional modified user content (See Amitay [0040] Embodiments of the present disclosure may generate and present customized images for use within electronic messages/communications such as short message service (SMS) or multimedia message service (MMS) texts and emails. The customized images may also be utilized in conjunction with the SNAPCHAT stories, SNAPCHAT filters, and ephemeral messaging functionality discussed herein);
and sending, by at least one computing device of the one or more computing devices, the message and data indicating one or more recipients of the message to the server system See Amitay [0040] Embodiments of the present disclosure may generate and present customized images for use within electronic messages/communications such as short message service (SMS) or multimedia message service (MMS) texts and emails. The customized images may also be utilized in conjunction with the SNAPCHAT stories, SNAPCHAT filters, and ephemeral messaging functionality discussed herein [0014] In the example shown in FIG. 1, each messaging client application 104 is able to communicate and exchange data with another messaging client application 104 and with the messaging server system 108 via the network 106. The data exchanged between messaging client applications 104, and between a messaging client application 104 and the messaging server system 108, includes functions (e.g., commands to invoke functions) as well as payload data (e.g., text, audio, video or other multimedia data).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 2018/315134 A1 (AMITAY DANIEL [US] ET AL) in view of Paek in Geol US 20160192315 A1.
Consider Claim 7
Amitay discloses 	receiving, by at least one computing device of the one or more computing devices, a location data request (See Amita [0043] The system may receive (410) location information on a periodic basis and may request information from the user's computing device);
generating, by at least one computing device of the one or more computing devices, location sharing data that includes the user interface and location data indicating the location of the user; 	and Attorney Docket No. 4218.A50US165 Client Ref. No. P01583-US1sending, by at least one computing device of the one or more computing devices, the location sharing data to the additional client device in response to the location data request (See Amitay Figs. 5A-5D [0047]-[0050] the system may present the avatars of different users in conjunction with a media content item such as an image of a map… The user may share the media content item (e.g., via social media, text, or other electronic communication) with the respective users corresponding with avatars 515 and 520); [0034] messaging to users; [0035] location based data filters for messaging.).  
Amitay does not explicitly disclose receiving, by at least one computing device of the one or more computing devices, a location data request from the additional client device of the additional user.
Paek teaches receiving, by at least one computing device of the one or more computing devices, a location data request from the additional client device of the additional user (See Paek Abstract “to receive a location sharing request and a location setting request, the location sharing request indicating one more friend terminals, detect a current location of a user terminal in response to the location sharing request, periodically receive a second location of the one or more friend terminals, in response to the location sharing request, designate the current location or a set location included in the location setting request as a first location of the user terminal, generate map data including the first location and the second location of the one or more friend terminals, and display the map data” ).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Amitay to include the noted teachings of Paek, in order to for sharing current locations of a plurality of users (Paek [0006]).

Claims 11-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/315134 Al (AMITAY DANIEL [US] ET AL) in view of US 20200334463 A1 Shapira.

Consider Claim 11
Amitay discloses receiving geographic position data from the client device of the user; analyzing the geographic position data with respect to additional geographic position data of a plurality of locations (See Amitay Figs. 5A-5D [0063] In some embodiments, the avatars of users in a generated media content item may be displayed based on the user's determined location in conjunction with a determined activity (415) for the user; See examples given in [0063]-[0072] where the associated activities and sensor data correspond to additional geographic position data of a plurality of locations);
	
Amitay does not explicitly disclose and determining that the geographic position data has at least a threshold amount of similarity with respect to a portion of the additional geographic position data that corresponds to the location of the user.  .
Shapira teaches and determining that the geographic position data has at least a threshold amount of similarity with respect to a portion of the additional geographic position data that corresponds to the location of the user.   (See Shapira [0015] identify location based on recognized physical objects in images and image classifier trained to recognize certain locations [0048] use of similarity threshold in recognition of images).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Amitay to include the noted teachings of Shapira, in order to enhance the experience of the environment with computer-generated perceptual information (Shapira [0013]).

Consider Claim 12
Amitay discloses   determining an identifier of the location of the user based on the geographic position data;	and retrieving location information corresponding to the location based on the identifier of the location of the user;	the location information is display in conjunction with the avatar of the user within the user content in response to execution of the augmented reality content item (See Amitay Figs. 4, 5A-5D [0071] The system may identify other venues, such as restaurants, theaters, sporting events, sports fields, and transportation hubs to help identify the user's activity; [0070] the system may use other information (such as from the user's social media posts and/or electronic communications) to determine the user is drinking a beer. For example, the user depicted in FIG. 5C might post to his social media feed that he's “enjoying a beer at Bob's Bar.” ; 0032] ntities for which records are maintained within the entity table 302 may include individuals, corporate entities, organizations, objects, places, events etc. Regardless of type, any entity regarding which the messaging server system 108 stores data may be a recognized entity. Each entity is provided with a unique identifier, as well as an entity type identifier (not shown; [0029]  In another example, the media overlay includes an identification of a location overlay (e.g., Venice beach), a name of a live event, or a name of a merchant overlay (e.g., Beach Coffee House). In another example, the annotation system 206 uses the geolocation of the client device 102 to identify a media overlay that includes the name of a merchant at the geolocation of the client device 102. ).
Amitay does not explicitly disclose 	the location of the user is determined based on the geographic position data having at least the threshold amount of similarity with respect to the portion additional geographic position data.
Shapira teaches the location of the user is determined based on the geographic position data having at least the threshold amount of similarity with respect to the portion additional geographic position data (See Shapira [0015] identify location based on recognized physical objects in images and image classifier trained to recognize certain locations [0048] use of similarity threshold in recognition of images).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Amitay to include the noted teachings of Shapira, in order to enhance the experience of the environment with computer-generated perceptual information (Shapira [0013]).



Consider Claim 15
Amitay discloses  applying one or more object recognition techniques to determine one or more features of the user content; performing an analysis of the one or more features of the user content in relation to one or more additional features included in at least one of image content or video content of a respective location (See Amitay [0027] The collection management system 204 is responsible for managing collections of media (e.g., collections of text, image, video and audio data). In some examples, a collection of content (e.g., messages, including images, video, text, and audio) may be organized into an “event gallery” or an “event story.” Such a collection may be made available for a specified time period, such as the duration of an event to which the content relates. For example, content relating to a music concert may be made available as a “story” for the duration of that music concert. The collection management system 204 may also be responsible for publishing an icon that provides notification of the existence of a particular collection to the user interface of the messaging client application 104. [0028] The collection management system 204 furthermore includes a curation interface 208 that allows a collection manager to manage and curate a particular collection of content. For example, the curation interface 208 enables an event organizer to curate a collection of content relating to a specific event (e.g., delete inappropriate content or redundant messages). Additionally, the collection management system 204 employs machine vision (or image recognition technology) and content rules to automatically curate a content collection).
Amitay does not explicitly disclose 	determining a measure of similarity between the one or more features of the user content and the one or more additional features of the respective location; 	and determining that the respective location corresponds to the location of the user based on the measure of similarity being at least a threshold measure of similarity.  
Shapira teaches determining a measure of similarity between the one or more features of the user content and the one or more additional features of the respective location; 	and determining that the respective location corresponds to the location of the user based on the measure of similarity being at least a threshold measure of similarity (See Shapira [0015] identify location based on recognized physical objects in images and image classifier trained to recognize certain locations [0048] use of similarity threshold in recognition of images).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Amitay to include the noted teachings of Shapira, in order to enhance the experience of the environment with computer-generated perceptual information (Shapira [0013]).
	

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAIR AHSAN whose telephone number is (571)272-1323. The examiner can normally be reached Monday - Friday 10-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/UMAIR AHSAN/Examiner, Art Unit 2647